DECREE
Now on this 23rd day of November 1954 the above entitled cause comes on regularly for hearing, objector Ene Tofili appearing in person and being represented by his counsel Atofau, objector Tuina Tauoa appearing in person and being represented by his counsel Tauoa, objector Puiai Túfele appearing in person and being represented by his counsel Malaetia Túfele, and Talalefalealii, the applicant for the name Moaaliitele, appearing in person and being represented by her counsel Sianava R. S. Tago. And the objectors, viz., Ene Tofili, Tuina Tauoa and Puiai Túfele having in open court withdrawn their respective objections filed in said cause, and the Court having thereupon taken evidence showing that said Talalefalealii is eligible to hold a matai title pursuant to the provisions of Sec. 926 of the Code as amended, and the Court having so found from said evidence,
Now, therefore, it is ORDERED, ADJUDGED and DECREED that Talalefalealii of Fitiuta be registered as the holder of the matai name Moaaliitele of Fitiuta and the *145Registrar of Titles is hereby directed to so register said Talalefalealii. The fifteen dollars costs assessed in open court have been paid by Talalefalealii.